UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): October 22, 2007 OASIS ONLINE TECHNOLOGIES CORP. (Exact name of registrant as specified in its charter) Minnesota 000-17064 41-1430130 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5353 Manhattan Circle, Suite 101, Boulder, Colorado80303 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code: (303) 499-6000 Implant Technologies, Inc. (Former name or former address, if changed since last report) Copies to: Gregory Sichenzia, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement Item 3.02Unregistered Sale of Equity Securities On October 22, 2007, Oasis Online Technologies Corp. (the “Company”) and Argyll Equities, LLC (“Argyll”) entered into and closed a stock purchase agreement (“Purchase Agreement”).Pursuant to the terms of the Purchase Agreement, the Company acquired 99,000 freely trading registered shares of Immunosyn Corporation, a Delaware corporation, from Argyll in consideration for 990,000 shares of the Company’s common stock (the “Exchange Shares”). The Exchange Shares shall have piggyback registration rights to the extent the Company shall prepare and file with the Commission a registration statement relating to an offering for its own account or the account of others under the Securties Act of 1933, as amended, of any of its equity securities. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description 99.1 Stock Purchase Agreement by and between Argyll Equities, LLC and Oasis Online Technologies Corp. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Implant Technologies, Inc. November 13, 2007 By: /s/Erik Cooper Erik Cooper Chief Executive Officer 3
